UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03061) Exact name of registrant as specified in charter:	Putnam Global Natural Resources Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 11/30/15 (Unaudited) COMMON STOCKS (99.0%) (a) Shares Value Chemicals (35.5%) Air Products & Chemicals, Inc. 23,400 $3,203,226 Akzo Nobel NV (Netherlands) 76,959 5,473,857 Albemarle Corp. 33,700 1,804,972 Axalta Coating Systems, Ltd. (NON) 277,400 8,050,148 Axiall Corp. 89,300 1,861,012 CF Industries Holdings, Inc. 182,300 8,411,322 Dow Chemical Co. (The) 211,300 11,015,069 E.I. du Pont de Nemours & Co. 166,800 11,232,312 Johnson Matthey PLC (United Kingdom) 55,826 2,379,449 PPG Industries, Inc. 47,400 5,012,076 Sherwin-Williams Co. (The) 11,200 3,091,984 Tronox, Ltd. Class A 16,055 93,440 Construction materials (1.7%) CRH PLC (Ireland) 98,902 2,910,182 Containers and packaging (7.0%) Packaging Corp. of America 40,300 2,739,997 Sealed Air Corp. 118,500 5,375,160 Smurfit Kappa Group PLC (Ireland) 148,927 4,075,333 Energy equipment and services (1.4%) Baker Hughes, Inc. 46,700 2,525,069 Independent power and renewable electricity producers (4.8%) 8Point3 Energy Partners LP 73,100 894,013 Calpine Corp. (NON) 271,800 4,017,204 NRG Energy, Inc. 273,500 3,380,460 Metals and mining (2.0%) Acerinox SA (Spain) 158,522 1,705,011 Rio Tinto PLC (United Kingdom) 51,565 1,715,165 Oil, gas, and consumable fuels (46.2%) Anadarko Petroleum Corp. 116,400 6,972,360 Apache Corp. 84,400 4,150,792 BG Group PLC (United Kingdom) 752,322 11,687,631 Cabot Oil & Gas Corp. 156,800 2,952,544 Cenovus Energy, Inc. (Canada) 125,400 1,855,482 Devon Energy Corp. 75,800 3,487,558 Diamondback Energy, Inc. (NON) 55,361 4,319,265 EnVen Energy Corp. 144A (F) 170,000 1,700,000 EOG Resources, Inc. 48,900 4,079,727 Genel Energy PLC (United Kingdom) (NON) 1,134,899 4,217,624 Gulfport Energy Corp. (NON) 202,300 5,142,466 Marathon Oil Corp. 123,900 2,169,489 MarkWest Energy Partners LP 78,900 3,787,200 Occidental Petroleum Corp. 58,800 4,444,692 Pioneer Natural Resources Co. 48,600 7,034,850 Scorpio Tankers, Inc. 227,700 1,969,605 Suncor Energy, Inc. (Canada) 375,800 10,383,781 Paper and forest products (0.4%) Norbord, Inc. (Canada) 35,400 737,452 Total common stocks (cost $199,173,857) CONVERTIBLE BONDS AND NOTES (1.0%) (a) Principal amount Value Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 $2,345,000 $1,691,331 Total convertible bonds and notes (cost $1,717,093) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value EnVen Energy Corp. 144A (F) 11/6/20 $12.50 170,000 $17 EnVen Energy Corp. 144A 11/6/20 15.00 170,000 17 Total warrants (cost $34) SHORT-TERM INVESTMENTS (1.6%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.16% (AFF) Shares 2,010,002 $2,010,002 U.S. Treasury Bills 0.11%, April 21, 2016 $50,000 49,978 U.S. Treasury Bills 0.07%, April 14, 2016 (SEGSF) 245,000 244,938 U.S. Treasury Bills 0.07%, April 7, 2016 (SEGSF) 486,000 485,887 U.S. Treasury Bills 0.01%, February 18, 2016 11,000 11,000 Total short-term investments (cost $2,801,805) TOTAL INVESTMENTS Total investments (cost $203,692,789) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $99,640,553) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/16/15 $1,481,611 $1,588,295 $(106,684) Euro Sell 12/16/15 1,481,611 1,570,515 88,904 Barclays Bank PLC Canadian Dollar Buy 1/20/16 1,853,286 1,874,871 (21,585) Euro Buy 12/16/15 2,867,570 2,902,651 (35,081) Japanese Yen Buy 2/17/16 440,043 440,761 (718) Swiss Franc Buy 12/16/15 1,744,196 1,848,112 (103,916) Citibank, N.A. Danish Krone Buy 12/16/15 529,270 557,601 (28,331) Euro Buy 12/16/15 2,338,786 2,506,439 (167,653) Euro Sell 12/16/15 2,338,786 2,479,285 140,499 Credit Suisse International Australian Dollar Buy 1/20/16 1,068,501 1,038,948 29,553 British Pound Buy 12/16/15 2,699,721 2,752,457 (52,736) British Pound Sell 12/16/15 2,699,721 2,743,644 43,923 Canadian Dollar Sell 1/20/16 835,439 851,518 16,079 Euro Buy 12/16/15 3,437,152 3,643,417 (206,265) Euro Sell 12/16/15 3,437,152 3,683,866 246,714 Japanese Yen Buy 2/17/16 7,876,752 8,042,094 (165,342) Norwegian Krone Buy 12/16/15 1,211,077 1,276,457 (65,380) Swiss Franc Buy 12/16/15 2,095,778 2,227,819 (132,041) Deutsche Bank AG Australian Dollar Buy 1/20/16 1,414,400 1,401,771 12,629 British Pound Sell 12/16/15 2,161,433 2,171,728 10,295 Euro Buy 12/16/15 434,083 465,212 (31,129) Euro Sell 12/16/15 434,083 460,210 26,127 Goldman Sachs International British Pound Buy 12/16/15 1,698,904 1,732,112 (33,208) British Pound Sell 12/16/15 1,698,904 1,726,601 27,697 HSBC Bank USA, National Association Australian Dollar Buy 1/20/16 1,101,251 1,071,124 30,127 British Pound Buy 12/16/15 1,974,976 2,004,206 (29,230) Canadian Dollar Buy 1/20/16 1,628,346 1,634,408 (6,062) Euro Buy 12/16/15 366,017 385,251 (19,234) JPMorgan Chase Bank N.A. British Pound Buy 12/16/15 1,678,119 1,705,784 (27,665) British Pound Sell 12/16/15 1,678,119 1,710,805 32,686 Canadian Dollar Sell 1/20/16 4,751,226 4,793,349 42,123 Euro Buy 12/16/15 1,447,789 1,534,769 (86,980) Euro Sell 12/16/15 1,447,789 1,551,607 103,818 Japanese Yen Buy 2/17/16 506,889 517,670 (10,781) Norwegian Krone Buy 12/16/15 443,271 467,212 (23,941) Swedish Krona Buy 12/16/15 351,356 365,042 (13,686) Swiss Franc Buy 12/16/15 444,391 471,108 (26,717) Swiss Franc Sell 12/16/15 444,391 468,333 23,942 State Street Bank and Trust Co. Australian Dollar Buy 1/20/16 1,606,358 1,598,050 8,308 British Pound Sell 12/16/15 698,388 695,743 (2,645) Canadian Dollar Buy 1/20/16 2,280,553 2,297,114 (16,561) Euro Buy 12/16/15 4,768,362 4,782,526 (14,164) Israeli Shekel Buy 1/20/16 180,874 178,404 2,470 UBS AG Australian Dollar Buy 1/20/16 2,985,338 2,915,351 69,987 British Pound Sell 12/16/15 2,447,295 2,474,386 27,091 Canadian Dollar Buy 1/20/16 967,078 976,058 (8,980) Euro Buy 12/16/15 4,258,391 4,564,374 (305,983) Euro Sell 12/16/15 4,258,391 4,513,584 255,193 Swiss Franc Buy 12/16/15 492,449 518,914 (26,465) Swiss Franc Sell 12/16/15 492,449 522,049 29,600 WestPac Banking Corp. British Pound Buy 12/16/15 3,370,396 3,425,235 (54,839) Canadian Dollar Buy 1/20/16 388,554 351,382 37,172 Euro Buy 12/16/15 1,115,066 1,160,331 (45,265) Total WRITTEN OPTIONS OUTSTANDING at 11/30/15 (premiums $291,752) (Unaudited) Expiration Contract date/strike price amount Value Diamondback Energy, Inc. (Call) Mar-16/$85.00 $55,361 $233,637 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $173,818,715. (b) The aggregate identified cost on a tax basis is $203,760,442, resulting in gross unrealized appreciation and depreciation of $6,652,224 and $33,860,517, respectively, or net unrealized depreciation of $27,208,293. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $4,880,290 $29,477,010 $32,347,298 $1,682 $2,010,002 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $5,324,246 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 73.3% United Kingdom 11.3 Canada 7.3 Ireland 4.0 Netherlands 3.1 Spain 1.0 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $869,131 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $330,690 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Energy $81,180,135 $1,700,000 $— Materials 80,887,167 — — Utilities 8,291,677 — — Total common stocks — Convertible bonds and notes — 1,691,331 — Warrants — 34 — Short-term investments 2,010,002 791,803 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(564,330) $— Written options outstanding — (233,637) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,304,937 $1,869,267 Equity contracts 34 233,637 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Written equity option contracts (contract amount)$42,000 Forward currency contracts (contract amount)$133,500,000 Warrants (number of warrants)260,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $88,904 $— $140,499 $336,269 $49,051 $27,697 $30,127 $202,569 $10,778 $381,871 $37,172 $1,304,937 Purchased options# — Total Assets $88,904 $— $140,499 $336,269 $49,051 $27,697 $30,127 $202,569 $10,778 $381,871 $37,172 $1,304,937 Liabilities: Forward currency contracts# 106,684 161,300 195,984 621,764 31,129 33,208 54,526 189,770 33,370 341,428 100,104 1,869,267 Written options# — 233,637 — 233,637 Total Liabilities $106,684 $161,300 $195,984 $621,764 $31,129 $266,845 $54,526 $189,770 $33,370 $341,428 $100,104 $2,102,904 Total Financial and Derivative Net Assets $(17,780) $(161,300) $(55,485) $(285,495) $17,922 $(239,148) $(24,399) $12,799 $(22,592) $40,443 $(62,932) $(797,967) Total collateral received (pledged)##† $— $(120,879) $— $(209,811) $— $— $— $— $— $— $— Net amount $(17,780) $(40,421) $(55,485) $(75,684) $17,922 $(239,148) $(24,399) $12,799 $(22,592) $40,443 $(62,932) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
